Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 2/11/2021. The rejections/objections of record are withdrawn in light of the claim amendments dated 5/11/2021. Claims 1, 2, 5-10, 12, 14 and 17-23 have been cancelled, claims 3, 11 and 13 have been amended and new claims 24-27 have been added. In light of the claim amendments and the following examiner’s amendment, the pending claims 3, 4, 11, 13, 15-16, 24-27 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Steven Sarussi on 5/26/2021. 
The application has been amended as follows: 
1. In claim 3, line 1, DELETE  “as claimed in claim 1”                                           (to correct the dependency). 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to compounds of formula (IIA), its composition and its use in treating malaria. The compounds are free of prior art. Applicants in the specification teach that the compounds of the present invention are potent and selective inhibitors of plasmepsin V activity, inhibiting the aspartyl protease activity of Plasmodium falciparum, plasmepsin V and antimalarial activity is associated with plasmepsin V inhibitors. The prior art do not anticipate, teach or make obvious the claimed compounds, its composition and its use in the method. Thus 3, 4, 11, 13, 15-16, 24-27 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627